Citation Nr: 0804702	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  05-24 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a higher initial rating for postoperative left 
knee disorder, currently evaluated as 10 percent disabling. 


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran had active service from July 1978 to January 
1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas.

In January 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.  In June 2007, the Board remanded this case for 
further evidentiary development.  The requested development 
has been completed.  The case has 
now been returned to the Board for further appellate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In November 2007, the veteran submitted a letter to the AMC 
from Dr. C. Daniels, in response to the September 2007 
supplemental statement of the case.  That evidence was 
forwarded to the Board for consideration in January 2008 and 
was not accompanied by a waiver of his right to have this 
evidence initially considered by the RO.  See Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  Moreover, review of this evidence 
indicates that the veteran underwent arthroscopic surgery on 
his left knee in November 2007.  Thus, remand is necessary to 
obtain treatment and surgical records from Dr. C. Daniels.

Additionally, as the last VA examination in the record was 
conducted prior to the veteran's left knee surgery, another 
VA examination should be conducted to determine the current 
nature and severity of his left knee disability.

Accordingly, the case is REMANDED for the following action:

1.  Ask the veteran to provide the names 
and addresses of all medical care 
providers who treated him for his left 
knee disability since August 2007.  After 
securing the necessary release, to 
specifically include treatment and 
surgical records from Dr. C. Daniels, 
these records should be obtained.

2.  Schedule the veteran for a VA 
examination to determine the current 
severity of his service-connected 
postoperative left knee disorder.  The 
claims file should be made available to 
and reviewed by the examiner in 
conjunction with the examination.  All 
indicated tests should be performed and 
all findings should be reported in 
detail.  

The examiner should document any 
limitation of motion, including any 
limitation of motion due to pain, and 
the presence and severity of any 
instability.  The examiner should also 
describe any functional loss due to 
pain, weakness, or flare-ups, and 
document all objective evidence of those 
symptoms, including muscle atrophy.  The 
examiner should also document, to the 
extent possible, the frequency and 
duration of exacerbations of symptoms.

3.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If the benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



